Case 2:20-cv-02291-DOC-KES Document 160 Filed 08/07/20 Page 1 of 1 Page ID #:2361
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No. CV 20-02291-DOC (KESx)                                    Date: August 7, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS, ET AL V CITY OF LOS ANGELES,
        ET AL


  PRESENT:
                     THE HONORABLE DAVID O. CARTER, JUDGE

                 Not Present                                 Katherine Stride
               Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:

              Elizabeth Mitchell                              Scott Marcus
              Matthew Umhofer                                Byron McClain
                                                              Louis Miller
                                                            Brooke Weitzman
                                                              Shayla Myers


  PROCEEDINGS (HELD AT LOS ANGELES CITY HALL): STATUS CONFERENCE

          Various City Council Members, Mayors and City Officials also present to discuss
  the progress of settlement regarding the homeless population of Los Angeles and other
  cities in the County of Los Angeles.

         The Court orders the transcript of the Status Conference held on August 7, 2020
  be immediately produced at government expense and billed at the 3-day rate. The
  transcript shall be prepared forthwith and filed on the docket with immediate release to
  the public.


                                                                                   ___6__:__10__
                                                         Initials of Deputy Clerk: djl
  cc    Alberto_Ortiz@cacd.uscourts.gov
        Transcripts_CACD@cacd.uscourts.gov
        katscsr@gmail.com
